Exhibit 10.01

 

EXCHANGE AGREEMENT

This Exchange Agreement, dated as of August 18, 2018, (this “Agreement”) by and
among Mountain High Acquisitions Corp., a Colorado corporation (“MYHI”), on the
one hand, and One Lab Co, (“Labco”), a Nevada Corporation and the Alchemy
Capital, LLC (the “Shareholder”), on the other hand. For purposes of this
Agreement, MYHI, Labco, and the Shareholder are sometimes collectively referred
to as the “Parties” and individually as a “Party.”

WHEREAS, the Shareholder owns 100,000 shares of the Common Stock of Labco
representing all of the capital stock of Labco (the “Labco Shares”); and

WHEREAS, (i) the Shareholder and Labco believe it is in their respective best
interests for the Shareholder to exchange 100% of the Labco Shares for
Eighty-Eight Million (88,000,000) shares of common stock of MYHI (the “MYHI
Shares”); and (ii) MYHI believes it is in its best interest and the best
interest of its stockholders to acquire the Labco Shares in exchange for the
MYHI Shares, all upon the terms and subject to the conditions set forth in this
Agreement (the “Exchange”); and

WHEREAS, it is the intention of the parties that the Exchange shall qualify as a
transaction exempt from registration or qualification under the Securities Act
of 1933, as amended (the “Securities Act”); and

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined) Labco shall become a wholly owned subsidiary of MYHI.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

ARTICLE I
EXCHANGE OF LABCO SHARES FOR MYHI SHARES

Section 1.1 Agreements to Exchange Labco Shares for MYHI Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the Shareholder shall assign, transfer, convey and
deliver the Labco Shares to MYHI and, in consideration and exchange for the
Labco Shares, MYHI shall issue, transfer, convey and deliver the MYHI Shares to
the Shareholder according to the following schedule:

A. On the Closing Date, MYHI shall deliver twenty million (20,000,000) MYHI
Shares (the “Initial Shares”), to the Shareholder. The remaining sixty-eight
million (68,000,000) shares (the “Deferred Shares”) shall be issued to
Shareholder after the Equipment is delivered to the lessee per the lease
agreement (“Lease”) attached as Schedule II.

B. The Shareholder shall pay monthly lease payments of twenty-five thousand
($25,000) to Labco beginning ten (10) days after signing of this Agreement and
until Equipment is delivered. After Equipment is delivered, then the Lease shall
take effect and the obligation of the Shareholder shall expire. In the event
that the Shareholder fails to make any payment required hereunder within five
business days after notice from MYHI, the Shareholder shall return such number
of Initial Shares (the “Default Shares”) equal to 20,000,000 multiplied by a
fraction the numerator of which is the amount of payment actually received by
MYHI and the denominator of which is 75,000. If no payments are received, then
the Shareholder shall return all of the Initial Shares and this Agreement shall
be of no further force and effect. If the Shareholder fails to make a required
payment after making a portion of the aggregate payments hereunder, the
Shareholder may retain the Initial Shares less the Default Shares and this
Agreement shall be of no further force and effect. If the Shareholder fails to
return the Default Shares as required hereunder, MYHI shall have the right to
instruct the transfer agent to cancel the Default Shares without further notice
to the Shareholder.

Section 1.2 Closing and Actions at Closing. The closing of the Exchange (the
“Closing”) shall take place remotely via the exchange of documents and
signatures at such time and date as the parties hereto shall agree orally or in
writing (the “Closing Date”).

Section 1.3 Effect of Share Exchange on Issued and Outstanding Labco Common
Stock. After Closing and contingent upon the satisfaction of the terms and
conditions set forth in this Agreement each outstanding Labco Share shall be
cancelled, extinguished and converted into and become the right to receive the
MYHI Shares.

Section 1.4 Intentionally Deleted.

Section 1.5 Restrictions on MYHI Shares. The MYHI Shares have not been
registered and are being issued pursuant to a specific exemption under the
Securities Act, as well as under certain state securities laws for transactions
by an issuer not involving any public offering or in reliance on limited federal
preemption from such state securities registration laws, based on the
suitability and investment representations made by the Shareholder to MYHI. The
MYHI Shares must be held and may not be sold, transferred, or otherwise disposed
of for value unless such securities are subsequently registered under the
Securities Act or an exemption from such registration is available, and that the
certificates representing the MYHI Shares will bear a legend in substantially
the following form so restricting the sale of such securities:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF MYHI

MYHI represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

Section 2.1 Corporate Organization.

A. MYHI is a corporation duly organized, validly existing and in good standing
under the laws of Colorado, and has all requisite corporate power and authority
to own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of MYHI. “Material Adverse
Effect” means, when used with respect to MYHI, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
MYHI, or materially impair the ability of MYHI to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement; or (ii) changes in the U.S. securities markets generally.

B. Copies of the Articles of Incorporation and Bylaws of MYHI with all
amendments thereto, as of the date hereof (the “MYHI Charter Documents”), have
been, or will be upon request, furnished to Labco, and such copies are accurate
and complete as of the date hereof.

Section 2.2 Capitalization of MYHI.

A. The authorized capital stock of MYHI consists of: (i) 500,000,000 shares of
common stock, par value $0.001, of which 110,024,897 shares of common stock are
issued and outstanding; and (ii) 250,000,000 shares of preferred stock, par
value $0.001, of which there are 100,000 shares of preferred stock which are
issued and outstanding.

B. All of the issued and outstanding shares of common stock of MYHI immediately
prior to the Exchange are, and all MYHI Shares when issued in accordance with
the terms hereof will be, duly authorized, validly issued, fully paid and
non-assessable, will have been issued in compliance with all applicable U.S.
federal and state securities laws and state corporate laws, and will have been
issued free of preemptive rights of any security holder.

Section 2.3 Outstanding Derivative Securities. Set forth on Schedule 2.3 are all
of the derivative securities of MYHI pursuant to which the holder thereof has
the right to receive any equity securities of MYHI.

Section 2.4 Authorization, Validity and Enforceability of Agreements. MYHI has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by MYHI and the consummation by MYHI of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of MYHI, and no other corporate proceedings on the part of MYHI are necessary to
authorize the Agreements or to consummate the transactions contemplated hereby
and thereby. The Agreements constitute the valid and legally binding obligation
of MYHI and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. MYHI does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the MYHI
Shares in connection with the Exchange.

Section 2.5 No Conflict or Violation. Neither the execution and delivery of the
Agreements by MYHI, nor the consummation by MYHI of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the MYHI charter documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which MYHI is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which MYHI is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of MYHI’s assets, including without limitation, the MYHI
Shares.

Section 2.6 Litigation. There is no action, suit, proceeding or investigation
pending or, to the knowledge of MYHI, currently threatened against MYHI or any
of its affiliates, that may affect the validity of this Agreement or the right
of MYHI to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. Neither MYHI nor any of its affiliates is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.

Section 2.7 Financial Statements. MYHI’s financial statements for the fiscal
year ended March 31, 2018 (the “Financial Statements”) as set forth on the Form
10-K of MYHI filed on June 28, 2018 (the “Form 10-K”) have been prepared in
accordance with generally accepted accounting principles applicable in the
United States of America (“U.S. GAAP”) applied on a consistent basis. The
Financial Statements fairly present the financial condition and operating
results of MYHI as of the date, and for the period, indicated therein.

Section 2.8 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by MYHI to arise,
between MYHI and any accountants and/or lawyers formerly or presently engaged by
MYHI. MYHI is current with respect to fees owed to its accountants and lawyers.

Section 2.9 Absence of Undisclosed Liabilities. Except as specifically disclosed
herein or in the Form 10-K: (A) there has been no event, occurrence or
development that has resulted in or could result in a Material Adverse Effect;
(B) MYHI has not incurred any liabilities, obligations, claims or losses,
contingent or otherwise, including debt obligations, other than incurred in the
ordinary course of business; (C) MYHI has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) MYHI has not made any loan, advance or capital
contribution to or investment in any person or entity; and (E) MYHI has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business.

Section 2.10 Indemnification By MYHI. Provided that any claim is asserted within
one year from the Closing, MYHI current corporate officers, Alan Smith and
Richard Stifel, jointly and severally, shall defend, indemnify and hold harmless
the Shareholder, its affiliates and its stockholders, directors, officers and
employees from and against all claims, judgments, damages, liabilities,
settlements, damages, losses, costs and expenses, including attorneys' fees and
disbursements, arising from or relating to:

A. any material inaccuracy in or breach of any of the representations or
warranties of MYHI contained in this Agreement or any document to be delivered
hereunder; or

B. any breach or non-fulfillment of any material covenant, agreement or
obligation to be performed by MYHI pursuant to this Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

The Shareholder represents, warrants and agrees that all of the statements in
the following subsections of this Article III, pertaining to Labco, are true and
complete as of the date hereof.

Section 3.1 Organization. Labco is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of Labco’s Operating Agreement, or similar
documents. Labco has taken all actions required by law, its Operating Agreement,
or otherwise to authorize the execution and delivery of this Agreement. Labco
has full power, authority, and legal capacity and has taken all action required
by law, its Operating Agreement, and otherwise to consummate the transactions
herein contemplated.

Section 3.2 Shares. Labco currently has one hundred thousand (100,000) shares of
common stock issued and outstanding. The issued and outstanding Labco Shares are
validly issued, fully paid, and non-assessable and not issued in violation of
the preemptive or other rights of any person. There are no other shares of
capital stock outstanding or issuable.

Section 3.3 Assets, Agreements and Liabilities. Labco has no assets other than
right to purchase the Equipment (as hereafter defined), no liabilities of any
kind, no contracts or agreements except for the Lease (as hereinafter defined).

Section 3.4 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which Labco is a party or
to which any of its assets, properties or operations are subject.

Section 3.5 Approval of Agreement. The directors of Labco have authorized the
execution and delivery of this Agreement by Labco and have approved this
Agreement and the transactions contemplated hereby.

Section 3.6 Valid Obligation. This Agreement and all agreements and other
documents executed by Labco and the Shareholder in connection herewith
constitute the valid and binding obligation of Labco or the Shareholder as the
case may be, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF LABCO SHAREHOLDER

The Shareholder hereby represents and warrants to MYHI:

Section 4.1 Authority. The Shareholder has the right, power, authority and
capacity to execute and deliver this Agreement, to consummate the transactions
contemplated by this Agreement, and to perform such Shareholder’s obligations
under this Agreement. This Agreement has been duly and validly authorized and
approved, executed and delivered by the Shareholder. Assuming this Agreement has
been duly and validly authorized, executed and delivered by the parties thereto
other than the Shareholder, this Agreement is duly authorized, executed and
delivered by the Shareholder and constitutes the legal, valid and binding
obligations of the Shareholder, enforceable against the Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors rights generally.

Section 4.2 No Conflict. Neither the execution or delivery by the Shareholder of
this Agreement nor the consummation or performance by the Shareholder of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the
organizational documents of the Shareholder; (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which the Shareholder is a party
or by which the properties or assets of the Shareholder is bound; or (c)
contravene, conflict with, or result in a violation of, any law or order to
which any of the Shareholder, or any of the properties or assets of the
Shareholder, may be subject.

Section 4.3 Litigation. There is no pending Action against the Shareholder that
involves the Labco Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of Labco and, to
the knowledge of the Shareholder, no such Action has been threatened, and no
event or circumstance exists that is reasonably likely to give rise to or serve
as a basis for the commencement of any such Action.

Section 4.4 Ownership of Shares. The Shareholder is both the record and
beneficial owner of the Labco Shares. The Shareholder has and shall transfer at
the Closing, good and marketable title to the Labco Shares, free and clear of
all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever,
excepting only restrictions on future transfers imposed by applicable law.

ARTICLE V
CONDITIONS TO OBLIGATIONS OF LABCO AND THE LABCO SHAREHOLDER

The obligations of Labco and the Shareholder to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by Labco or the Shareholder, as the case may be, in their sole
discretion:

Section 5.1 Representations and Warranties of MYHI. All representations and
warranties made by MYHI in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.

Section 5.2 Agreements and Covenants. MYHI shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of MYHI shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

Section 5.5 Documents. MYHI must have caused the following documents to be
delivered to Labco:

A. share certificates evidencing the Initial Shares registered in the name of
the Shareholder;

B. this Agreement duly executed;

C. such other documents as Labco or the Shareholder may reasonably request for
the purpose of (A) evidencing the accuracy of any of the representations and
warranties of MYHI, (B) evidencing the performance of, or compliance by MYHI
with any covenant or obligation required to be performed or complied with by
MYHI, (C) evidencing the satisfaction of any condition referred to in this
Article V, or (D) otherwise facilitating the consummation or performance of any
of the transactions contemplated by this Agreement.

Section 5.6 No Material Adverse Effect. There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to MYHI.

Section 5.7 Appointment. Two designees of Labco, Matt Walker and Raymond Watt,
shall be appointed to MYHI’s board of directors immediately upon signing of this
Agreement for a period of one year from the Closing Date. One additional
designee of Labco reasonably acceptable to MYHI may be appointed after the
Equipment is delivered for a period of one year from the Closing Date.

ARTICLE VI
CONDITIONS TO OBLIGATIONS OF MYHI

The obligations of MYHI to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by MYHI in its sole
discretion:

Section 6.1 Representations and Warranties of Labco and the Shareholder. All
representations and warranties made by Labco and the Shareholder shall be true
and correct on and as of the Closing Date.

Section 6.2 Agreements and Covenants. Labco and the Shareholder shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Labco shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

Section 6.5 Assets and Liabilities. Labco shall have paid 50% of the purchase
price of the equipment described on Exhibit A (the “Equipment”) and Labco shall
have no liabilities of any kind except the balance of the purchase price (the
“Purchase Price Balance”) which shall be the responsibility of the Shareholder.

Section 6.6 Documents. Labco and the Shareholder must deliver to MYHI at the
Closing:

A. This Agreement to which the Labco and the Shareholder are each a party, duly
executed;

B. A lease for the Equipment (the “Lease”) with a third party acceptable to MYHI
shall have been entered into for a period of not less than five years at an
annual net rental of not less than $300,000 per year. The Lease shall be in form
and substance acceptable to MYHI.

C. Such other documents as MYHI may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of Labco
and the Shareholder, (B) evidencing the performance of, or compliance by Labco
and the Shareholder with, any covenant or obligation required to be performed or
complied with by Labco and the Shareholder, as the case may be, (C) evidencing
the satisfaction of any condition referred to in this Article VI, or (D)
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

ARTICLE VII
SURVIVAL AND INDEMNIFICATION; DEFERRED SHARES

Section 7.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

Section 7.2 Deferred Shares. If the Equipment is not installed at the premises
of the lessee by January 25, 2019, then MYHI shall have the right to terminate
its obligations to deliver the Deferred Shares upon ten days’ notice to the
Shareholder in which case this Agreement shall no longer be in force and effect
and the Company will return to the Shareholder the Labco Shares.

ARTICLE VIII
MISCELLANEOUS PROVISIONS

Section 8.1 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.

Section 8.2 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
each Party, as incurred respectively.

Section 8.3 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or 7 days after being sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
following addresses:

If to Labco or the Shareholder, to:

 

Matt Walker

1700 Aviara Pkwy. #131777

Carlsbad, CA 92013

 

 

If to MYHI, to:

 

Mountain High Acquisitions Corp.

Attn: Alan Smith

6501 East Greenway Parkway

#103-412

Scottsdale, Arizona 85254

 

With a copy to (which copy shall not constitute notice):

 

David Ficksman, Esq.

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, California 90067

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 8.3 are concerned unless notice of such change shall have been given to
such other party hereto as provided in this Section 8.3.

Section 8.4 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement. For avoidance of doubt, no representation has been made by or on
behalf of MYHI as to the tax effects of the transactions contemplated by this
Agreement.

Section 8.5 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

Section 8.6 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

Section 8.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

Section 8.8 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Colorado,
and/or the U.S. District Court for Colorado, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 8.3.

Section 8.9 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

Section 8.10 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Colorado without giving
effect to the choice of law provisions thereof.

Section 8.11 Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

 

[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

ONE LAB CO     By: ____________________________________________     Name: Matt
Walker     Title: Treasurer       MOUNTAIN HIGH ACQUISITIONS CORP. (“MYHI”)    
By: ____________________________________________      Name:  Alan Smith
     Title:  Chief Executive Officer       ALCHEMY CAPITAL LLC     By:
____________________________________________      Manager  

 

 

 

 

Schedule 2.3 - Outstanding Derivative Securities

St. George Investments – Outstanding balance of $318,054.78 for a Convertible
Promissory Note with a conversion price of $.042348 dated Jan 23, 2018.

 

 

 

SCHEDULE I

LABCO SHAREHOLDER

Name and Address Labco Shares MYHI Common Shares to be Issued in Exchange for
Labco Shares Alchemy Capital, LLC 100,000 88,000,000 Total   88,000,000

 

 

 

Schedule II – Lease Agreement (See Attached) 